Appeal by the defendant from a judgment of the County Court, Westchester County (Litz, J.), rendered May 18, 1984, convicting him of criminal possession of a weapon in the third degree (two counts), upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress the weapon.
Ordered that the judgment is affirmed.
We find no basis to disturb the County Court’s determination that the arresting officer had reasonable suspicion to stop and frisk the defendant who fit the description of a "man with a gun” on a street corner in a high-crime area at night (see, *747People v McLaurin, 43 NY2d 902). Bracken, J. P., Lawrence, Eiber and Spatt, JJ., concur.